Citation Nr: 1438310	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-02 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a shoulder disability. 

3.  Entitlement to service connection for a bilateral foot disability. 

4.  Entitlement to service connection for carpal tunnel syndrome of the hands.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) for 15 weeks commencing in November 1982 and from March 1983 to June 1983.  He had subsequent periods of ACDUTRA and/or inactive duty for training (INACDUTRA) as a member of the Texas National Guard until approximately May 1993. 

These matters come before the Board of Veterans' Appeals (Board) on an appeal from a February 2009 rating decision by which the RO denied entitlement to the benefits sought herein. 

In July 2010, the appellant testified at a hearing before the undersigned Acting Veterans Law Judge (VLJ) that was held at the RO.  A complete transcript of the hearing is of record.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and notified the appellant of the information and evidence necessary to substantiate the claims.  See the July 2010 Board Hearing Transcript, pages 5, 13, and 26.  Additionally, it is clear from the appellant's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In April 2012 and July 2013, the Board remanded the issues on appeal for further development of the evidence.  The Board finds that the agency of original jurisdiction substantially complied with the mandates of the Board remand including the obtaining verification of the appellant's periods of ACDUTRA and INACDUTRA and searching for service treatment records.   See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The appellant was not disabled due to a back disability during ACDUTRA or INACDUTRA, and the current back symptoms first manifested many years after ACDUTRA and INACDUTRA and are not etiologically related to a disease or injury in ACDUTRA or an injury in INACDUTRA.  

2.  The appellant was not disabled due to a shoulder disability during ACDUTRA or INACDUTRA, and the current shoulder symptoms first manifested many years after ACDUTRA and INACDUTRA and are not etiologically related to a disease or injury in ACDUTRA or an injury in INACDUTRA.  

3.  The appellant was not disabled due to a bilateral foot disability during ACDUTRA or INACDUTRA, and the appellant's current bilateral foot disability to include rheumatoid arthritis did not manifest during ACDUTRA or INACDUTRA and is not etiologically related to a disease or injury in ACDUTRA or an injury in INACDUTRA.  


4.  The appellant was not disabled due to carpal tunnel syndrome of the hands during ACDUTRA or INACDUTRA, and the appellant's current carpal tunnel syndrome of the bilateral hands did not manifest during ACDUTRA or INACDUTRA and is not etiologically related to a disease or injury in ACDUTRA or an injury in INACDUTRA.  


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a back disability.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2013).

2.  Service connection is not warranted for a bilateral shoulder disability.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2013).

3.  Service connection is not warranted for a bilateral foot disability to include rheumatoid arthritis.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2013).

4.  Service connection is not warranted for carpal tunnel syndrome of the bilateral hands.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice should include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A May 2008 VA letter fully satisfied the duty to notify provisions.  The letter notified the appellant of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the appellant and what information and evidence would be obtained by VA.  The appellant was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The notice letter provided notice of a disability rating and an effective date for award of benefits if service connection is granted.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board also concludes VA's duty to assist has been satisfied.  The appellant's available service treatment records and relevant, available VA and private medical records are in the file.  Private medical records from Family Health Practice Center were obtained and associated with the claims folder.  The Board acknowledges that not all of the appellant's service treatment records were located.  However, the Board finds that exhaustive efforts have been made to locate such records and further efforts to obtain such records would be futile.  A May 2008 response from the National Personnel Records Center (NPRC) indicated that all available medical/dental service treatment records had been mailed.  These records included a May 1994 Report of Medical History and Report of Medical Examination.  In an October 2008 letter, VA notified the appellant that complete copies of his service treatment records were unavailable and provided notice of other evidence the appellant could submit to substantiate his claims.  The appellant was asked to submit any copies of his service treatment records that he had in his possession.  In November 2008, VA issued a Memorandum regarding a Formal Finding of Unavailability of Service Treatment records.  

In January 2009, The RO contacted the Texas National Guard in the search for the service treatment records and conducted a search for service treatment records from Darnall Army Medical Center, Fort Hood; the appellant had indicated that he sustained injuries during urban warfare training, Starburst 88 exercise.  A January 2009 report of contact indicates that the National Guard had no service treatment records.  A February 2010 response from Darnall Army Medical Center, Fort Hood, indicated that no treatment records were available for the appellant for urban warfare training, Starburst 88 exercise.  A March 1, 2010, letter notified the appellant that a request for his medical records from the Texas National Guard yielded negative results.  A May 2012 Memorandum from Texas Military Services, Office of the State Army Surgeon, indicates that the appellant's service treatment records could not be found.  As such, the Board finds that all available service treatment have been obtained to the extent possible, VA had made all reasonable efforts to obtain the service treatment records, and any other search efforts would be futile. The Board finds that VA requested all identified private and VA treatment records and associated all responses, including negative responses, with the claims file.  VA notified the appellant of the search results.  As such, the Board finds that all records identified by the appellant as relating to these claims have been obtained, to the extent possible.  

The Board acknowledges that the July 2013 remand requested that, to the extent possible, the precise dates of ACDUTRA and INACDUTRA from June 1983 to May 1993 should be determined.  The RO provided a memorandum regarding the dates of the ACDUTRA and INACDUTRA service.  

VA has not afforded the appellant a comprehensive medical examination relating to his claims for service connection.  The Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon; supra. 

A VA examination under the standards of McLendon is not warranted in this case.  As will be discussed in detail below, the appellant has not proffered credible lay statements indicating that he has had continuous symptoms relating to feet, back, shoulder, and hand disabilities since a period of service.  There is no medical evidence of record suggesting an association between his current symptoms and disabilities and service.  Thus, the Board finds that referral of this claim for an examination to obtain a medical opinion under the circumstances here presented would be a useless act.  Since there is "no reasonable possibility exists that such assistance would aid in substantiating the claim," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).  The Board finds that the record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002). 

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury or a covered disease (acute myocardial infarction, cardiac arrest, or cerebrovascular accident) incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2013).  The definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on ACDUTRA or INACDUTRA. 

The Court has held this statute, in effect, means that if a claim relates to period of ACDUTRA, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-470 (1995). 

38 C.F.R. § 3.6 (c)(3) indicates that ACDUTRA includes full time duty performed by a member of the National Guard of any state under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law.  38 C.F.R. § 3.6 (d)(4) indicates that INACDUTRA includes duty other than full time duty performed by a member of the National Guard of any state under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law. 

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995). 
Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.


III. Analysis

Initially, the Board notes that complete copies of the appellant's service treatment records are not available for review and the Board finds that any additional searches would be futile.  As complete copies of the appellant's service treatment records are unavailable for review, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the appellant's service records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995). 

Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that the appellant's service treatment records are unavailable, the appeal will be decided upon the evidence of record, and the Board will not draw a negative inference from the absence of service treatment evidence.

The appellant contends that he injured his back and shoulders in a fall during a training exercise with the National Guard.  He contends that he got carpal tunnel syndrome as a result of a cold weather injury to his hands that also occurred during drilling.  He contends that he developed rheumatoid arthritis in his feet as a result of wearing tight or small boots during drills.  In a January 2010 statement, the appellant asserted that he was treated for carpal tunnel syndrome at Fort Hood in November 1987.  He also stated that he hurt his back in urban warfare training at Fort Hood and he was treated in the field.  At the hearing before the Board in July 2010, the appellant stated that he injured his back and shoulder during training when he came down a wall, went through a window, and injured his back and shoulder.  Hearing Transcript, page 6.  The appellant stated that he had cramps in the back in service and his shoulders locked up and he could not raise his arms.  Hearing Transcript, pages 14 to 19.  The appellant asserted that he had to wear boots that were the wrong size during training and this caused his rheumatoid arthritis in the feet.  Hearing Transcript page 20.  He also asserted that he had carpal tunnel syndrome in the field; he stated that in November 1986, it rained during a 15 mile march, it was 35 degrees out, he got frostbite on the hands, and this caused the carpal tunnel syndrome.  Hearing Transcript, pages 23 to 25.  He also stated that during the march, his feet swelled up, and ever since the march, his fingers go numb and hurt and his hands lock up.  Id.  

As discussed, the appellant's service treatment records are unavailable, with the exception of a May 1994 examination that apparently took place in conjunction with an attempt to re-enlist in the National Guard after having been discharged in 1993 for unsatisfactory drill attendance.  It appears that the appellant was not accepted for reenlistment.  

The appellant is competent to report and describe injuries in service.  The appellant reported that he injured his back and shoulder during training.  He also reported having symptoms of back pain, shoulder pain, foot pain and swelling, and numbness and pain in the hands during training.  The appellant, as a layperson, is competent to report observable symptoms such as pain and describe an injury.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Thus, the Board finds that there is competent evidence that the appellant sustained the injuries to the back and shoulder in ACDUTRA and INACDUTRA, and he experienced symptoms of back pain, shoulder pain, foot pain and swelling, and numbness and pain in the hands during ACDUTRA and INACDUTRA.

There is competent and credible evidence of current diagnoses of carpal tunnel syndrome and rheumatoid arthritis and current symptoms of back pain, shoulder pain, and foot pain.  The Board notes that the claims file contains private medical records from Family Health Practice Center.  In October 1999, the appellant reported having numbness in his hands and low back pain.  It was noted that he believed the back pain was related to an injury in the National Guard in 1993.  The diagnosis was bilateral carpal tunnel syndrome and back pain, musculoskeletal in nature.  

A March 2002 record shows a diagnosis of cellulitis of the toes.  An August 2009 right foot x-ray was normal.  A March 2010 record indicates that the appellant reported foot pain for years and he did not know when it started.  X-ray examination of the left foot revealed no arthritis.  Laboratory results from March 2010 were consistent with rheumatoid arthritis.  The appellant also reported in March 2010 that his right shoulder had been hurting for over a month.  In July 2012, the appellant complained of foot swelling, right shoulder pain, and muscle spasms in the back.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that while the appellant may have sustained injuries during ACDUTRA and INACDUTRA, he was not disabled due to the claimed back, shoulder, foot and carpal tunnel syndrome disabilities during ACDUTRA or INACDUTRA, and the claimed back, shoulder, foot and carpal tunnel syndrome disabilities did not manifest in ACDUTRA or INACDUTRA and are not otherwise related to injury or disease in ACDUTRA or injury in INACDUTRA.  The weight of the evidence shows that the appellant sought treatment for the claimed disabilities many years after the claimed injuries and many years after separation from the National Guard and the claimed disabilities are not related to injury or disease in ACDUTRA or injury in INACDUTRA.    

The weight of the competent and credible evidence establishes that the appellant was not disabled during a period of ACDUTRA or INACDUTRA due to a back disability, shoulder disability, bilateral foot disability to include rheumatoid arthritis, or carpal tunnel syndrome.  The appellant has provided lay evidence of symptoms of the claimed disabilities.  As noted, the appellant as a lay person is competent to report observable symptoms such as pain; however, the appellant is not competent to render a clinical diagnosis of a specific type of disease process such as arthritis or carpal tunnel syndrome without the requisite medical training and expertise.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Rendering a diagnosis of a disease such as arthritis or carpal tunnel syndrome falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  There is no competent evidence establishing that the appellant was disabled due to the claimed disabilities during his periods of ACDUTRA and INACDUTRA.  The Board finds that the appellant's lay statements that he had symptoms in service are not sufficient to establish that he was disabled due to the claimed disabilities during ACDUTRA and INACDUTRA.  The appellant has not submitted any medical or other competent evidence which establishes that he was disabled during ACDUTRA or INACDUTRA.  

The appellant did not report the claimed symptoms upon service examination for reentry in May 1994.  On the May 1994 Report of Medical History, the appellant specifically denied having a painful or "trick" shoulder, recurrent back pain, foot trouble, swollen or painful joints, arthritis, and neuritis.  On his May 1994 Report of Medical Examination, the appellant was noted as having mild pes planus and mild hallux valgus.  However these symptoms were noted as asymptomatic.  Additionally, while clinical evaluation of the appellant's upper extremities was noted as abnormal, a check mark was also listed under normal with regard to the upper extremities and no details were provided for a possible upper extremity disability.  The May 1994 examination report does not document diagnoses of a back, shoulder, rheumatoid arthritis, or carpal tunnel syndrome disabilities.    

The appellant asserts that in November 1986, during a march and training, he had symptoms of numbness in the hands and pain in the feet. He asserts that carpal tunnel syndrome and rheumatoid arthritis were incurred when he was in the field.  See the Board Hearing Transcript, dated in July 2010, pages 20-25.  He also asserts that the carpal tunnel syndrome manifested in November 1987.  The Board notes that the evidence shows that the appellant had INACDUTRA service in 1986 and 1987.  Pertinent law and regulations does not permit service connection for a disease incurred during INACDUTRA service other than acute myocardial infarction, cardiac arrest, or cerebrovascular accident.  See 38 C.F.R. § 3.6.  As discussed below, the weight of the evidence does not establish that the rheumatoid arthritis of the feet and the carpal tunnel syndrome are medically related to any injury in INACDUTRA.    

The first medical evidence of bilateral carpal tunnel syndrome and back pain is in 1999.  The record shows that the appellant first sought treatment for numbness in the hands in October 1999.  Bilateral carpal tunnel syndrome was diagnosed.  The first medical evidence relating to shoulder pain was in 2010.  With regard to the appellant's foot complaints, the Board acknowledges that the May 1994 examination revealed mild, asymptomatic pes planus and mild, asymptomatic hallux valgus.  However, there is no medical evidence of record suggesting that these foot disabilities were incurred in or aggravated by a period of ACDUTRA or INACDUTRA.  These disorders were detected upon a reentry examination into service in May 1994.  The record shows that the appellant first sought treatment for a foot disorder in 2003; cellulitis of the feet was diagnosed.  A March 2010 private medical record shows that the Veteran reported having foot pain for years and he did not know when it started.  The appellant separated from the National Guard in 1993.  The passage of years between discharge from service and the medical documentation of a claimed disabilities may be considered evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Board acknowledges the appellant's contentions that he suffered in-service injuries relating to his back, shoulder, feet, and hands, which resulted in permanent disabilities.  With regard to these lay assertions, the appellant is competent to assert that he experienced foot, back, shoulder, and hand pain during his service and that he has continuously experienced these symptoms since service, as these complaints are certainly capable of lay observation.  However, while the Board finds that he is competent to report such symptoms, his reports of recurrent symptoms since the injuries in ACDUTRA and INACDUTRA service are not credible.  

The record shows that the first time the appellant first made the statements of the recurrent symptoms was in connection with his application for compensation benefits and during the hearing before the Board in July 2010, many years after his ACDUTRA and INACDUTRA service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza, supra.  The Board finds that the appellant's statements have limited credibility and therefore little probative value since it appears that the statements are biased and were made in self-interest and with the desire for monetary gain.  The Board further finds that the weight of the competent and credible evidence does not establish recurrent or continuous symptoms since the injuries in ACDUTRA and INACDUTRA but shows intermittent symptoms first beginning in 1999, six years after National Guard service.  

As noted, the appellant did not report the claimed symptoms upon service examination for reentry in May 1994.  On the May 1994 Report of Medical History, the appellant specifically denied having a painful or "trick" shoulder, recurrent back pain, foot trouble, swollen or painful joints, arthritis, and neuritis.  On his May 1994 Report of Medical Examination, the appellant was noted as having mild pes planus and mild hallux valgus.  However these symptoms were noted as asymptomatic.  Additionally, while clinical evaluation of the appellant's upper extremities was noted as abnormal, a check mark was also listed under normal with regard to the upper extremities and no details were provided for a possible upper extremity disability.  Therefore, in light of the foregoing, the Board finds that the appellant's assertions that he has had continuous or recurrent symptoms related to his claimed disabilities since service are not credible.  

As noted above, the medical evidence of record shows that the appellant first sought treatment for numbness in the hands and back pain in 1999, over six years after separation from the National Guard.  The October 1999 private medical record indicates that the appellant reported that he believed his back pain was related to an injury in National Guard service in 1993; he does not report continuous or recurrent symptoms since the injury in 1993.  The appellant next sought treatment for carpal tunnel syndrome in 2010 and for back symptoms in 2012.  The appellant first sought treatment for foot symptoms in 2002 and then again in 2010.  He sought treatment for shoulder pain in 2012.  The medical evidence of record does not document recurrent and continuous symptoms since separation from service.  

The May 1994 reenlistment examination does not document the claimed symptoms and does not establish diagnoses of the claimed disorders.  The Board finds the May 1994 examination report to be highly probative since it was generated soon after the appellant's separation from National Guard service in 1993 and is the only medical evidence generated close to the time of ACDUTRA and INACDUTRA service. 

With regard to the appellant's assertions that he has current disabilities due to frostbite, wearing ill-fitting boots, and falling through a window, the Board finds that the appellant is not competent to opine as to the etiology of current foot, spine, shoulder, and hand disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, an opinion as to diagnosis or etiology of rheumatoid arthritis, carpal tunnel syndrome, and back and shoulder disabilities falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  The evidence does not establish that the appellant has medical knowledge, expertise, or training.  The Board finds that the appellant's lay statements as to diagnosis and medical nexus of the claimed disabilities are not competent, and therefore have no probative value.  The appellant has not submitted or identified any competent evidence of a medical nexus between the claimed disabilities and the injuries in ACDUTRA and INACDUTRA.  There is no medical evidence of record establishing that the current shoulder, back, and foot disabilities, rheumatoid arthritis of the feet, or carpal tunnel syndrome of the bilateral hands are medically related to a period of ACDUTRA or INACDUTRA. 

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claims for service connection for a back disability, a shoulder disability, a bilateral foot disability, and carpal tunnel syndrome of the bilateral hands, and the benefit-of-the-doubt rule is not for application.  As such, service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a bilateral shoulder disability is denied. 

Entitlement to service connection for a bilateral foot disability to include rheumatoid arthritis is denied. 

Entitlement to service connection for carpal tunnel syndrome, bilateral hands is denied.




____________________________________________
C.L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


